DETAILED ACTION
The applicant’s amendment filed on September 2, 2021 was received.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. as detailed in the Office action dated June 7, 2021.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 3-8 under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Kawasaki as detailed in the Office action dated June 7, 2021.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (hereinafter “Hashimoto”) (U.S. Pub. No. 2012/0003525A1) in view of Kritzer (U.S. Pub. No. 2008/0182167A1).
Regarding claim 1, Hashimoto teaches a separator for an electricity storage device that is formed by superimposing two or more fiber layers, and in which at least one of the fiber layers is a synthetic fiber layer that contains synthetic fibers and a synthetic resin-based binder (see paragraph 28).  An exemplary separator is prepared from a dispersion A including polyethylene terephthalate fibers having a fiber diameter of 2.5 μm and a fiber length of 6 mm and a dispersion B including a mixture of aromatic polyamide (aramid resin) fibrillated to a fiber diameter of 0.2 μm and a fiber length of 0.6 mm (pulp-like fiber), and a cellulose fibrillated to a fiber diameter of 0.5 μm and a fiber length of 1 mm (short fiber) (see paragraph 70).   The fiber dispersion A was made into sheet paper to obtain a wet paper sheet (second fibrous layer part).  The dispersion B was then layered on top of this sheet (first fibrous layer part).  Thereafter, a carboxymethyl cellulose aqueous solution was spray-coated thereon and the sheet was dried so that the separator was obtained (see paragraph 71).  
Although Hashimoto does not explicitly teach that some of the short fibers and the pulp-like fibers penetrate the second fibrous layer part, given that the dispersion B of Hashimoto is layered onto the sheet of dispersion A while both are still wet, one of ordinary skill in the art would expect some of the aromatic polyamide fibers and cellulose fibers of dispersion B to penetrate the surface of the sheet of dispersion A.
Hashimoto teaches that the pore diameter of the fiber layer after the synthetic resin-based binding agent has been admixed is preferably in a range of between 0.1 
Kritzer teaches that a layered fibrous battery separator should have a maximum pore size of 4 μm.  The selection of the pore size within this range ensures that no branchings of the separator occur. The branchings are dendrite structures, which form and result in short circuits. By selecting the maximum pore size from the range mentioned above, the formation of branchings is effectively prevented (see paragraphs 7 and 26).  It is understood that the mean pore size must be greater than 0 and less than the maximum pore size, and thus, given a maximum pore size of 4 μm, the difference between the maximum pore size and the mean pore size must be less than 4 μm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the separator of Hashimoto having the maximum pore size as taught by Kritzer in order to prevent short circuits.
Regarding claim 2, Hashimoto teaches the aromatic polyamide fibers and cellulose fibers of dispersion B are mixed together at a 1:1 mass ratio. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Kritzer as applied to claims 1-5 above, and further in view of Kawasaki (WO 2016/093246A1; see U.S. Pub. No. 2018/0013169A1, already of record, for English translation).
Regarding claims 6-8, Hashimoto and Kritzer are silent as to the fibrous structure comprising particles.
Kawasaki teaches that a separator comprising non-woven fabric may have a layer including an inorganic filler (see paragraphs 20 and 35).  The inorganic filler may include, for example, fine silica particles (see paragraph 35).  The layer containing the inorganic filler may be formed, for example, by applying a dispersion liquid containing the inorganic filler to the non-woven fabric and drying it (see paragraph 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the inorganic filler of Kawasaki in the separator of Hashimoto and Kritzer because Kawasaki teaches that the inorganic filler improve heat resistance of the separator (see paragraph 36).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727